O’SCANNLAIN, Circuit Judge,
concurring:
Today, the court, sitting en banc, commendably reshapes this circuit’s overly permissive jurisprudence of ripeness and standing by tightening the requirements for bringing lawsuits. These requirements are born of Article III of the Constitution; the same provision that grants judges their authority constrains its use. Standing and ripeness doctrines ensure that an adequate factual and legal context will sharpen and cabin judicial decision-making. They preserve the separation of powers and safeguard democracy by constraining the authority of the unelected judiciary *1143to pass judgment on the acts of legislatures. Thus, I am delighted to concur in the court’s admirable retreat to more appropriate restraint, but write separately to make explicit what the court fails to elaborate.
I
The new rule of ripeness and standing promulgated today boils down to this: potential litigants aggrieved by existing law-in this case, a state statute and a municipal ordinance-will be virtually unable to bring pre-enforcement challenges in this circuit even in the most sensitive First Amendment context where the laws allegedly burden their freedom of speech and the free exercise of their religion. A pre-enforcement challenge is no longer available despite averments of having broken the law in the past and explicit intent to violate the law in the future. A pre-enforcement challenge no longer lies even when the statute has been enforced by the state Supreme Court within the previous five years and is currently being enforced against others similarly situated.
Under our ease law as it existed until today, these landlords’ case was ripe. When the matter was before the three-judge panel of which I was a member, we applied the letter and the spirit of our precedents, see Thomas v. Anchorage Equal Rights Comm’n, 165 F.3d 692, 697-700 (9th Cir.1999), withdrawn by 192 F.3d 1208, in concluding that the pre-enforcement challenge before us, based on the First Amendment, met all the requirements for justiciability. Now the en banc court, as is its prerogative, reverses and curtails sharply, sub silentio yet most appropriately, several of these precedents. The most significant changes meriting emphasis relate to two factors in the justicia-bility inquiry: whether a plaintiff sufficiently alleges plans to violate the law and whether a plaintiff has demonstrated an adequate history of enforcement of the law. Notwithstanding suffering reversal of an authored opinion, I concur in the court’s new approach to justiciability because I think it is useful to refine the rules governing who can challenge what when in this circuit.
II
The majority’s legal analysis quite properly begins by asking whether the landlords, Kevin Thomas and Joyce Baker, face a “realistic, danger of sustaining a direct injury as a result of the statute’s operation or enforcement.” Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979). Where, as here, no prosecution is pending, the controversy is ripe if they face a “reasonable threat of prosecution.” Ohio Civil Rights Comm’n v. Dayton Christian Schs., Inc., 477 U.S. 619, 625 n. 1, 106 S.Ct. 2718, 91 L.Ed.2d 512 (1986). The landlords must demonstrate that prosecution -is at least “remotely possible” and “not imaginary or wholly speculative.” Babbitt, 442 U.S. at 299, 302, 99 S.Ct. 2301.
Following our decision in San Diego County Gun Rights Committee v. Reno, 98 F.3d 1121 (9th Cir.1996), we look first to see if the landlords have articulated “concrete plans to violate the” law. Id. at 1126-27. Here, the court concludes that the landlords have not done so, finding the present situation to be virtually identical to the one in San Diego County. But the situations do differ in one key respect, and, because they do, the court today cuts back on standing more than it openly admits.
San Diego County involved a challenge to the Violent Crime Control-and Law Enforcement Act, which restricts the manufacture, possession, and transfer of semiautomatic weapons. See id. at 1124. It too was a pre-enforcement challenge by several groups and individuals who alleged that they wished to engage in activities prohibited by the law. See id. We concluded that the plaintiffs did .not have standing because they had “not articulated concrete plans to violate the” law. Id. at 1127. It was not enough for the plaintiffs to state that they “wish and intend to engage in activities prohibited by” the law. *1144Id. The court declares that the same is true here.
By not acknowledging the differences in the eases, the court’s opinion fails to make explicit that it is extending and expanding our holding in San Diego County, not merely applying it. The plaintiffs in that case never alleged that they violated the law in the past. They never articulated specific plans to violate it in the future. See id. (contrasting the allegations of the plaintiffs in Babbitt, 442 U.S. at 303, 99 S.Ct. 2301). Yet, “the acts necessary to make plaintiffs’ injury-prosecution under the challenged statute-materialize [were] almost entirely within plaintiffs’ own control.” Id.
Unlike the plaintiffs in San Diego County, Thomas and Baker allege that they have violated the law in the past by turning away unmarried couples. Unlike the plaintiffs in San Diego County, the landlords allege that they “would continue to engage in acts regulated under the challenged legislation.” Id. Unlike the plaintiffs in San Diego County, whether the landlords can violate the law is not “almost entirely within [their] own control.” Id. As landlords, they cannot control when an unmarried couple will come to them seeking an apartment. If they cannot control when the unmarried couples will come, they cannot control when they will violate the law by turning them away. Thus the most that they can do is to state that they plan to violate the law the very next time they have the opportunity to do so. This Thomas and Baker have done. Today, the court demands more; it requires that plaintiffs “specify when, to whom, where, or under what circumstances.”1 But given that the circumstances are not all in their control, one would expect that the landlords have done all that they can.
The court, therefore, does much more than apply San Diego County-it expands its holding to a new dimension. The court denies standing where plaintiffs do not control when the violation occurs, but have done all they can to violate the law. Even in the context of First Amendment challenges, litigants who articulate concrete plans to violate the law will not have done enough to meet the requirements for ripeness and standing. A declaratory action, which by its very nature occurs before the plaintiffs are charged with breaking the law, is no longer viable in this circuit when violating the law depends in part on the actions of others. After today, plaintiffs in these situations will have to wait until they get caught, and then challenge the law as a defense to their prosecution. San Diego County has been expanded to that logical extent, and I concur.
III
Next, the court quite properly evaluates whether the statute has been enforced in the past, but in answering that question makes new law.
A
While these landlords have not yet been specifically targeted, the state has enforced the prohibition of discrimination against unmarried couples in at least two recent published cases; Swanner v. Anchorage Equal Rights Comm’n, 874 P.2d 274 (Alaska 1994), and Foreman v. Anchorage Equal Rights Comm’n, 779 P.2d 1199 (Alaska 1989). Given that these two cases were decided by the Supreme Court of Alaska, it is safe to assume that other enforcement actions have recently been brought as well.2
*1145Cryptically, the majority refers to the “notable” fact that the Foreman opinion does not reveal whether the Foremans were motivated by their religious beliefs. I am not sure what is notable about this. The statute at issue forbids discrimination against unmarried couples regardless of motive. Until today, we have not held that only prior prosecutions involving the same stated defense rationale as that expressed by the current challenger qualify as prior enforcement actions. Such a policy would produce anomalies, and fortunately the majority appears to stop short of endorsing it here.
B
The court’s opinion also overrules, sub silentio, parts of three of our prior' decisions: Adult Video Ass’n v. Barr, 960 F.2d 781, 786 (9th Cir.1992), vacated sub nom. Reno v. Adult Video Ass’n, 509 U.S. 917, 113 S.Ct. 3028, 125 L.Ed.2d 716 (1993), reinstated in relevant part, 41 F.3d 503 (9th Cir.1994); San Francisco County Democratic Central Comm. v. Eu, 826 F.2d 814 (9th Cir.1987), aff'd, 489 U.S. 214, 109 S.Ct. 1013, 103 L.Ed.2d 271 (1989); and Bland v. Fessler, 88 F.3d 729 (9th Cir.1996). It also casts doubt on the continuing validity of several of our other precedents. Again, I am pleased to concur in this clarification of the requirements for ripeness and standing.
1
The court asserts, in a passing reference to Adult Video, that the history of “active enforcement” of the statute at issue there distinguishes that case from the present one.3 That is simply not the case. Adult Video and the court’s opinion in this case are inconsistent, and as the court today sits en banc, Adult Video has been overruled to that extent.
In Adult Video, a producer of sexually explicit videotapes challenged the facial constitutionality of several provisions of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961-1968, as applied to obscenity offenses. See 960 F.2d at 783-84. Specifically, Adult Video challenged, on First Amendment grounds, RICO’s authorization of pre-trial seizures and post-trial forfeiture. See id. at 784. Because the government had not prosecuted it, Adult Video had to show a reasonable threat of prosecution in order to establish standing and ripeness. Specifically, as Adult Video challenged “more than the Constitutionality of RICO obscenity prosecutions in and of themselves,” it had to demonstrate that it “face[d] a reasonable threat of pre-trial seizure or post-conviction forfeiture.” Id. at 785. The “active prosecution” which the court’s opinion mentions referred only to RICO generally, not to the two specific provisions of the.,act Adult Video challenged-pre-trial seizures and post-trial forfeitures. See id.
Pursuing the justiciability inquiry, we noted first that the government never “conducted pre-trial seizures in RICO obscenity cases” and that it had disclaimed any interest in- ever doing so. Id. Yet, we concluded that Adult Video had standing to challenge that provision of the act. See id. Why? Because “the statute authorizes such seizures”, “no formal policy of the Department of Justice prohibits its prosecutors or officers from pursuing pre-trial seizures, and enforcement practices may change at any time in any case. Consequently, Adult Video’s apprehension concerning pre-trial seizure is reasonable. Therefore, Adult Video does have standing to litigate this claim.” Id. That was it.
There is no principled distinction between Adult Video and the facts of this case, and therefore today’s en banc opinion prevails. Here, the landlords challenge a statute that prohibits the conduct in which they engage. No formal policy of the state or the city prohibits their prosecutors from *1146enforcing the statute to prevent discrimination against unmarried couples. In fact, the state’s highest court has ruled that the statute places an affirmative duty on the state human rights commission to root out discrimination. See Hotel, Motel, Restaurant, Constr. Camp Employees & Bartenders Union v. Thomas, 551 P.2d 942, 945 (Alaska 1976) (“[T]he legislature intended the Commission to be more than a simple complaint-taking bureau; the statutory scheme constitutes a mandate to the agency to seek out and eradicate discrimination in ... the sale, lease, or rental of real property.”). In addition, the state and city have enforced the laws and are currently doing so. Still, the court concludes that is not enough because previous prosecutions under the statute occurred only after complaints. Here no one has complained of the landlords’ practices. In Adult Video we' discounted the relevance of past prosecution' practices by stating that such practices “may change at any time in any case.” 960 F.2d at 785. I am pleased that, after today, prosecution practices are once again relevant.
In sum, here we have a statute that prohibits the conduct engaged in and we have the absence of any policy against enforcement. The Adult Video panel required no more, but the en banc court does. Adult Video has been overruled to that extent, and I concur.
2
Nor can the court’s conclusion that the landlords’ claims are not ripe despite the history of at least two enforcement actions be entirely reconciled with Eu. In that case, we held that a pre-enforcement challenge to provisions of the California Elections Code was justiciable despite the fact that the law had never been enforced. See 826 F.2d at 821-23. In that case, we “found justiciability notwithstanding a record of non-enforcement because ... the record did not show that the statutes had been ‘commonly and notoriously’ violated.” Id. at 822 (quoting Poe v. Ullman, 367 U.S. 497, 502, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961) (holding that a challenge to a statute banning contraception was not justicia-ble because the law had not been enforced in seventy-five years)). It was enough in Eu that the law had not fallen into desuetude.
In this case too, it is clear that the statute has not fallen into desuetude. Although the landlords allege that they have violated the statute by turning away unmarried couples, there is no indication in the record that the statute is “commonly and notoriously violated.” Id. Nor is there a lack of enforcement, which, coupled with open violations of the act, would lead one to conclude that the state had no intention of enforcing the law. To the contrary, there is evidence of two enforcement actions that have gone all the way up to the Supreme Court of Alaska and the consequent reasonable likelihood of many more. In Eu, this was sufficient to grant the plaintiffs standing and make the plaintiffs’ claims ripe. The court’s opinion makes it clear that this will no longer be enough. Eu has been overruled to that extent, and I concur.
3
In Bland, telephone operators and advertisers challenged the constitutionality of a civil statute regulating telephone automatic dialing and announcing devices (“ADADs”). See 88 F.3d at 730-31. As the state had not prosecuted the plaintiffs, this was a pre-enforcement challenge. In contrast to the present case, where the state has undertaken at least two prosecutions, in Bland, the state “had never enforced the civil statute against anyone” in six years. Id. at 737. Nevertheless, we stated:
“[w]e are not troubled by the pre-en-forcement nature of this suit. The State has not suggested that the newly enacted law will not be enforced, and we see no reason to assume otherwise. We conclude that plaintiffs have alleged an actual and well-founded fear that the law will be enforced against them. Further, the alleged danger of this statute is, in *1147large measure, one of self-censorship; a harm that can be realized even without actual prosecution.”
Id. (quoting Virginia v. American Booksellers Ass’n, 484 U.S. 383, 393, 108 S.Ct. 636, 98 L.Ed.2d 782 (1988)). In Bland, the state had “not stated affirmatively that [it] would not enforce the civil statute,” although it had stated that the Attorney General’s office had “not brought or indicated that it would bring any action” under the statute. Id. & n. 12. This placed the plaintiff “between the rock of foregoing the use of his ADADs and the hard place of violating the law.” Id.
In this case, the state and the city have not only not disclaimed any' interest in effecting the statute, but have actually enforced it. Indeed they are under an affirmative duty to do so. In this case, as in Bland, the landlords find themselves between the rock of violating their religious beliefs and the hard place of violating the law.4 In this case, as in Bland, the plaintiffs allege that they must alter their conduct in order to comply with the statute. What was enough for standing in Bland is no longer enough now.5 Bland has been overruled to that extent, and I concur.6
IV
The court begins its opinion by stating that this is a case in search of a controversy. One wonders, rather, whether this is a court- afraid of a case. No court would eagerly enter the jurisprudential thicket surrounding the intersection of First Amendment free exercise concerns and civil rights created by fair housing laws. Thus we postpone, perhaps serendipitously, but ineluctably, definitive application of Employment Division v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990), and its newly developed hybrid rights doctrine to what had been deemed a live controversy arising in one of the states of this circuit. As our three-judge panel opinion and dissent demonstrate, together with the decisions of ,our sister circuits, Smith, itself is fraught with complexity both in doctrine and in practice. See Thomas, 165 F.3d at 700-18 (requiring that a free exercise claim based on the hybrid rights exception must include a col-orable claim of infringement of a compan*1148ion right), 722-27 (Hawkins, J., dissenting) (expressing doubt as to “whether the hybrid rights exception even exists”); Swanson v. Guthrie Indep. Sch. Dist. No. I-L, 135 F.3d 694, 700 (10th Cir.1998) (requiring that a free exercise claim based on the hybrid rights exception must include at least a colorable claim of infringement of a companion right); EEOC v. Catholic University of America, 83 F.3d 455, 467 (D.C.Cir.1996) (requiring that a free exercise claim based on the hybrid rights exception must include an independently viable claim of infringement of a companion right); Brown v. Hot, Sexy & Safer Prods., 68 F.3d 525, 539 (1st Cir.1995) (same); Kissinger v. Board of Trustees, 5 F.3d 177, 180 (6th Cir.1993) (declining to apply the hybrid rights exception entirely). Perhaps the Supreme Court will have an opportunity before the issue arises again in this circuit to refine' its approach in this area in light of the experience of five circuits.
In any event, today the court tightens the requirements for ripeness and standing in this circuit, reining in those of our precedents which appeared to encourage every imaginably aggrieved individual to challenge potential enforcement of a law on constitutional grounds. No doubt the court is sincere in its application of these principles and would not use them as doctrines of convenience to avoid deciding a case whose merits appear unappetizing to address. Let us hope that today’s shift in this circuit’s standing jurisprudence is but the first step in restraining the exuberance with which we have embraced every opportunity to decide an asserted controversy. In that hope and in the court’s opinion, I happily concur.

. Of course, the landlords have answered several of the court's questions: "to whom?”unmarried couples living together; "where? at the apartments the landlords own; "under what circumstances?”-when asked to rent an apartment to two unmarried individuals who are physically intimate. Thus, the only remaining issue is when.


. The Alaska State Commission on Human Rights is presently engaged in enforcement action against Alaska Pacific University for alleged discrimination in housing against unmarried couples.


. One wonders if Alaskans will'be surprised when they read that the court operates under the impression that the state authorities almost never enforce the antidiscrimination law they passed.


. In this case, the landlords find themselves in an even more difficult dilemma as the very-same beliefs that command that they not rent to unmarried couples command that they follow the law. The court finds this argument "circular,” stating that it is nothing more than an attempt to evade the principle that mere existence of a statute does not suffice to give plaintiffs standing. I cannot concur in this dismissive interpretation of the landlords' religious beliefs. This is in fact a situation unlike any other. To my knowledge, no producer of obscenity has yet to claim that the same impulses that lead him to produce obscenity require him to follow a law prohibiting such material. Nor did the gun distributors in San Diego County claim that their desire to follow the gun laws and their desire to distribute guns sprang from the same beliefs. Thus the landlords present a truly unique situation to which the court’s opinion gives short shrift.


. In Bland we also refused to draw any line between criminal or civil enforcement. See 88 F.3d at 736 n. 11. Unlike Bland, the court today appears to draw this distinction. In fact, the court goes one step further and finds it relevant that the criminal enforcement provisions have not, to our knowledge, been used. I am pleased that from now on in deciding justiciability we will take into account both the penalties authorized by the statute and the history of their use.


. The court's opinion casts doubt as well on the continuing validity of Culinary Workers Union Local 226 v. Del Papa, 200 F.3d 614 (9th Cir.1999). Culinary Workers involved a union’s First Amendment challenge to a state statute. The statute had not been enforced and the attorney general's threat to prosecute was rendered meaningless by her apparent lack of authority to do so. See id. at 617-18. Nevertheless, we concluded that whether she actually had prosecutorial authority was irrelevant to the inquiry of whether the threat of prosecution was "imaginary or wholly speculative.” Id. at 618. See also Ripplinger v. Collins, 868 F.2d 1043, 1047-48 (9th Cir.1989) (holding that standing exists for a pre-enforcement challenge where plaintiffs conducted a business they believed violated the obscenity laws and only one of the fifteen plaintiffs had ever even been investigated).